98 Ga. App. 255 (1958)
105 S.E.2d 505
DIXON
v.
WILSON.
37289.
Court of Appeals of Georgia.
Decided September 29, 1958.
Frank B. Stow, Robert E. Andrews, for plaintiff in error.
Telford, Wayne & Smith, Sidney O. Smith, Jr., contra.
FELTON, Chief Judge.
The court did not err in awarding the nonsuit for two reasons: one, the plaintiff did not prove a case as alleged, Dixie Ornamental Iron Co. v. Parrish, 91 Ga. App. 11, 12 (84 S.E.2d 716); and two, the plaintiff sought to recover a debt allegedly owed him out of the assets of a partnership and it did not appear that there had been a dissolution settlement or a balance struck between the parties or any admission as to a definite liability and the evidence was not such as would have supported a final accounting between the parties. Paulk v. Creech, 8 Ga. App. 738 (5) (70 S.E. 145); Gunter v. King, 46 Ga. App. 297 (167 S.E. 549); Cox v. Manning, 13 Ga. App. 518 (79 S.E. 484); Bush v. Smith, 77 Ga. App. 329, 332 (48 S.E.2d 582).
The court did not err in awarding a nonsuit.
Judgment affirmed. Quillian and Nichols, JJ., concur.